 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL CA. Bar No. 230138
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4
     BEN A. PORTER, WA. Bar No. 14195
 5   Special Assistant United States Attorney
 6
           160 Spear Street, Suite 800
           San Francisco, California 94105
 7         Telephone: (415) 977-8979
 8         Facsimile: (415) 744-0134
           E-Mail: Ben.Porter@ssa.gov
 9
           Attorneys for Defendant
10
                              UNITED STATES DISTRICT COURT
11
                             EASTERN DISTRICT OF CALIFORNIA
12                                SACRAMENTO DIVISION
13
                                                           )
14
     KATHERINE MARIE HUNT,                                 ) Case No.: 2:19-cv-00421-AC
                                                           )
15
             Plaintiff,                                    )     STIPULATION AND
                                                           )     PROPOSED   ORDER FOR
16
             v.                                            )     1ST EXTENSION OF TIME
                                                           )
17                                                         )
     ANDREW SAUL,                                          )
18   Commissioner of Social Security,                      )
                                                           )
19
         Defendant.                                        )
                                                           )
20                                                         )
                                                           )
21                                                         )
22           IT IS HEREBY STIPULATED, by and between the parties, through their

23   counsel of record, that the time for Defendant to file her Cross-Motion for

24   Summary Judgment and Memorandum in Support of Defendant’s Cross-Motion be

25   extended thirty (30) days from November 2, 2019, to December 2, 2019. This is

26   Defendant's first request for an extension of time. Defendant respectfully requests

27   this additional time as Defendant’s counsel will be out of the country when

28   Defendant’s brief comes due. The parties further stipulate that the Court’s
     scheduling Order be modified accordingly.
     Stip Ext. & Proposed Order - 2:19-cv-00421-AC   -1-
 1   Dated: October 22, 2019                  /s/ Shellie Lott*
                                              SHELLIE LOTT
 2                                            Attorney for Plaintiff
 3                                            (*as authorized via e-mail on October 22, 2019)
 4
 5   Dated: October 22, 2019                  Respectfully submitted,
 6
 7
                                              MCGREGOR W. SCOTT
 8                                            United States Attorney
 9
                                              DEBORAH LEE STACHEL
                                              Regional Chief Counsel, Region IX
10                                            Social Security Administration
11
                                      By:     /s/ Ben A. Porter
12
                                              BEN A PORTER
13                                            Special Assistant U.S. Attorney
                                              Attorneys for Defendant
14
15
16
                                                     ORDER
17
18
     APPROVED AND SO ORDERED:
19
20   Dated: October 24, 2019
21
22
23
24
25
26
27
28


     Stip Ext. & Proposed Order - 2:19-cv-00421-AC   -2-
